This Cause coming on this Day to be heard on the Masters Report made and filed in this Cause; Mr. Hugh Rutledge Solicitor for the Complainant moved that the Order for referring the Account between the Parties to the Master; as also that his Report might severally be read ordered and done accordingly The Court thereupon and on hearing Counsel on both Sides did order and decree that the Masters said Report be and is hereby ratified and confirmed. That the Defendant do within one Month from the Date hereof pay unto the said Complainant the Sum of £3901.19.8. reported due to him by the Masters said Report with Interest thereon to commence four Days after the Day of filing said Report. That a Receiver be appointed by the Court to collect the outstanding Debts and pay the same when so demanded [?] to the Parties in this Cause in equal Shares. And that the Complainant *599shall have his Costs in this Cause. And it is further Ordered and decreed that the  Sum of One Hundred pounds Sterling be allowed the Master for auditing the accounts between the Parties in this Cause equally to be paid between them.